Citation Nr: 1748658	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-08 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for low back strain with degenerative disc disease (DDD) of the lumbar spine in excess of 40 percent (excluding a temporary 100 percent rating from October 12, 2011 to January 31, 2012).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from September 1948 to September 1952, and from October 1952 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the Veteran's increased rating claim for his low back disability, the July 2009 rating decision denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran filed a timely notice of disagreement for his increased rating claim in November 2009, and his claim for a TDIU is part and parcel of that claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A subsequent April 2015 rating decision granted entitlement to a TDIU effective from February 1, 2012.  Thus, the Board finds that the claim for a TDIU has been granted in full.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record also contains no indication that the Veteran has disagreed with the effective date assigned; thus, that matter is not in appellate status.  See id. (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

During the pendency of the appeal, an April 2013 rating decision granted entitlement to a temporary 100 percent rating for the low back disability effective from October 12, 2011 to January 31, 2012.  The Veteran's rating returned to 40 percent effective from February 1, 2012.  With the exception of the temporary 100 percent rating, the assigned evaluation is less than the maximum available rating.  Thus, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that additional evidence was associated with the claims file after the February 2012 statement of the case.  In August 2015, the Veteran submitted a waiver of the AOJ's initial consideration of private treatment records dated from June 2011 to September 2012.  However, private treatment records dated from November 2009 to September 2017, and VA treatment records dated from September 2012 to October 2017 were later added to the claims file.  Nevertheless, the AOJ will have an opportunity to review these records upon remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran was last provided with a VA examination to evaluate his low back disability in June 2009.  Since that time, the Veteran underwent a lumbar spine surgery in October 2011.  See October 2011 Operative Report, Sacred Heart Hospital on the Emerald Coast.  Thus, the Veteran's disability may have undergone a material change due to surgery.  Under these circumstances, the Board finds that an updated VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected low back strain with degenerative disc disease of the lumbar spine.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back strain with degenerative disc disease of the lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Gulf Coast Veterans Healthcare System, dated since October 2017.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his low back strain with degenerative disc disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the low back strain with degenerative disc disease of the lumbar spine under the rating criteria.  

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.

The examiner must also indicate whether the Veteran has any neurological disability as a result of his low back strain with degenerative disc disease of the lumbar spine.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.
 
The examiner should also state whether there are any scars related to the Veteran's lumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

3.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

